Title: Abigail Adams to Thomas Boylston Adams, 10 January 1795
From: Adams, Abigail
To: Adams, Thomas Boylston


          
            Quincy Janry 10th 1795.
          
          Should a vessel cross the Atlantick, and my dear Thomas not find a few lines from his Mother, I know he would feel sadly dissapointed, yet not a Solitary Scrip, has reachd her yet, to assure her, of his, or his Brothers Safety. The arrival of the vessel has been confirmd by a Letter, received in Boston, in replie to one which went in the Alfred, so that my anxiety respecting the Ship was alleviated
          I am now impatient to hear from you the sight of your Brothers, or your Hand writing would make my Heart leap for Joy. I wrote to you by Captain Scott who saild in December—and who when he returns is to Marry Mrs Hancock!! Liberty and Equality are her Mottos
          I received a Letter from your Brother last week. he is in much affliction for the loss of his Friend and Benefactor the Baron Stuben. you know how strongly he was attached to him, and how highly he esteemed him. he made the Baron a visit in october when he went to Albany and in a few days after his return, received the News of sudden Death by a parylitick stroke.
          I learn from Mrs Smith that the former connextion between Charles and Sally is renewed, as I always supposed it would be. Heaven Bless them. I will never say anything to prevent it, only that he should see his way clear & be able to support a Family. Your cousin William Cranch would have lost his Heart at Philadelphia if it had not been engaged: he writes to his Nancy warm encomiums upon your Flame, Miss Wescot. he is perfectly in Raptures with her— you may return Nancys handkerchief—she is going to Marry

mr Porter. what do you think of the English Ladies? every thing is enchantment upon that ground beware however of their Snares— does Mrs Sydons act yet upon the stage? the Royal Girls, have you seen them? Mary I used to think the Beauty of the Family. I ramble with you in imagination it is indeed & very truth a delightfull Country. I always think of it with pleasure— should you see mr Johnson the American Consul, tell him I saw his son last week and that he was well & appeard to be pleased with his situation.
          for politicks I refer you to your Brother, and am my dear son affectionatly / Your Mother
          
            A Adams—
          
          
            The Girls all send their Love to you.
          
        